EXHIBIT 99.2 Summary Translation of the Loan Agreement Borrower: Yongye International Limited Lender: China Development Bank Corporation Commitment: US$99 million. Purpose: To finance the going-private transaction of Yongye International, Inc. Term: One(1) year, commencing in December of 2012 and ending in December 2013. Interest Rate: 6-month US$ LIBOR + 300BP. Overdue Interest Rate: Misuse of Proceeds Interest Rate: Interest Rate plus 1.00%. Interest Rate plus 3.00%. Governing Law: People's Republic of China law
